Filed 10/3/22
                        CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          FIRST APPELLATE DISTRICT

                                  DIVISION FIVE

 THE PEOPLE,
           Plaintiff and Respondent,          A163476

 v.                                           (Mendocino County Super. Ct.
 SUNEE LYNN MITCHELL,                         No. SCUKCRCR2021373081)
           Defendant and Appellant.



       Appellant Sunee Lynn Mitchell appeals from a judgment that
sentenced her to six years in state prison following a stipulated plea
agreement. Appellant challenges this sentence based on Senate Bill No. 567
(2020–2021 Reg. Sess.) (SB 567), which became effective on January 1, 2022,
and limits the trial court’s ability to impose upper term sentences absent a
stipulation by the defendant or a finding of aggravating circumstances at
trial. (Penal Code 1 § 1170, subd. (b).) Appellant further argues that the fines
imposed against her should be stricken or reduced on the grounds of
ineffective assistance of counsel. We find that appellant is not entitled to
relief and affirm.




       All further statutory references are to the Penal Code unless
       1

otherwise specified.

                                        1
                              I. BACKGROUND
      On November 29, 2020, a police officer was driving in his patrol vehicle
when he observed appellant driving recklessly down the street. Nearby
witnesses reported to the officer that appellant was doing donuts in a parking
lot and tried to hit them with her car. The officer activated his emergency
lights and siren to pursue appellant. Appellant sped up and drove through
an intersection while the traffic signal was red. At one point during the
pursuit, appellant made a U-turn and drove directly towards the officer’s
vehicle. The officer reversed to avoid being struck as appellant came within a
foot of hitting his vehicle. Another officer arrived to assist, but appellant
continued driving at a high speed and ignored their commands to stop. When
appellant finally came to a stop, she refused to get out of her vehicle, which
prompted an officer to break the driver’s side window in order to detain
appellant. Appellant was arrested and transported to the police department,
where she submitted a breath sample. Her blood alcohol content (BAC) was
0.183 percent.
      Appellant was charged with assault on a peace officer (§ 245, subd. (c);
count 1), assault with a deadly weapon (§ 245, subd. (a)(1); count 2), driving
against the flow of traffic while evading a peace officer (Veh. Code, § 2800.4;
count 3), reckless driving while evading a peace officer (Veh. Code, § 2800.2,
subd. (a); count 4), driving under the influence of alcohol (Veh. Code, § 23152,
subd. (a); count 5), and driving with a BAC of .08 percent or more (Veh. Code,
§ 23152, subd. (b); count 6). Count 6 was enhanced with a special allegation
that appellant was driving with a BAC of 0.15 percent or more (Veh. Code,
§ 23578). The information further alleged that appellant had a prior strike
conviction for second degree robbery.




                                        2
      On July 15, 2021, pursuant to a stipulated plea agreement, appellant
pleaded no contest to reckless driving while evading a peace officer (count 4)
and to driving with a BAC of .08 percent or more (count 6) and admitted to
the strike allegation for second degree robbery. As a factual basis for the
plea, appellant stated that she “drove recklessly while evading police officer,
whose vehicle displayed red/blue flashing lights and siren, and was clearly
marked.” The agreement included a sentence of six years imprisonment
comprised of the upper term of three years on count 4, doubled due to the
strike prior. The sentence on count 6 was to run concurrently to count 4. The
prosecution agreed to dismiss the remaining counts.
      On August 11, 2021, the trial court sentenced appellant to six years
imprisonment pursuant to the parties’ plea agreement. Additionally, the
court ordered that appellant pay $1,800 in restitution under Vehicle Code
section 1202.4, subdivision (b), $5,129 under Vehicle Code section 2800.2, and
$2,622.08 under Vehicle Code section 23536, subdivision (a). 2 Appellant’s
counsel did not object to these fines and commented that he did not think the
court had the option to suspend the fine under Vehicle Code section 2800.2
since it was “mandatory.”
      Appellant now appeals.
                               II. DISCUSSION
      Appellant contends she is entitled to have her six-year sentence on
count 4 reduced to the middle term of two years, doubled to four years based
on her strike prior, due to the passage of SB 567 which became effective on


      2At the sentencing hearing, the trial court imposed a fine of $2,622.08
under Vehicle Code section 23536, subdivision (a). The minute order and
abstract of judgment however, reflected a slightly different amount of
$2,622.60. The trial court’s oral judgment controls. (People v. Mitchell (2001)
26 Cal.4th 181, 185.)

                                       3
January 1, 2022. Appellant argues that SB 567 should apply retroactively to
her. Respondent agrees that SB 567 applies retroactively to appellant’s case
but argues that remand is not warranted because appellant’s sentence was
imposed pursuant to a stipulated plea agreement. Appellant further
contends that the $5,129 fine imposed under Vehicle Code section 2800.2
should be stricken and that the $2,622.08 fine imposed under Vehicle Code
section 23536, subdivision (a) should be reduced because she received
ineffective assistance of counsel. We reject appellant’s claims and affirm.
      A. History of Senate Bill No. 567
      At the time appellant was sentenced in August 2021, former section
1170, subdivision (b) provided the trial court with broad sentencing
discretion to determine whether the imposition of the lower, middle, or
upper term “best serve[d] the interests of justice.” Prior to 2007, an older
version of section 1170, subdivision (b) provided that the middle term was
the presumptive term but authorized the trial court to impose the upper
term if it found any aggravating circumstances. In 2007, the United States
Supreme Court found this sentencing scheme unconstitutional and stated,
“under the Sixth Amendment, any fact that exposes a defendant to a greater
sentence must be found by a jury, not a judge, and established beyond a
reasonable doubt, not merely by a preponderance of the evidence.”
(Cunningham v. California (2007) 549 U.S. 270, 281.)
      In 2007, in response to Cunningham, the California Legislature
amended section 1170 to provide the “trial judges broad discretion in
selecting a term within a statutory range, thereby eliminating the
requirement of a judge-found factual finding to impose an upper term.
[Citations.] Senate Bill 40 amended section 1170 so that: (1) the middle
term is no longer the presumptive term absent aggravating or mitigating



                                       4
facts found by the trial judge; and (2) a trial judge has the discretion to
impose an upper, middle or lower term based on reasons he or she states.”
(People v. Wilson (2008) 164 Cal.App.4th 988, 992.)
     Most recently, SB 567 further amended section 1170, subdivision (b) “to
make the middle term the presumptive sentence for a term of imprisonment;
a court now must impose the middle term for any offense that provides for a
sentencing triad unless ‘there are circumstances in aggravation of the crime
that justify the imposition of a term of imprisonment exceeding the middle
term, and the facts underlying those circumstances have been stipulated to
by the defendant, or have been found true beyond a reasonable doubt at trial
by the jury or by the judge in a court trial.’ (§ 1170, subd. (b)(1) & (2).)”
(People v. Lopez (2022) 78 Cal.App.5th 459, 464.)
     B. The Rules of Statutory Interpretation
     Before turning to the merits, we briefly discuss the well-established
principles of statutory interpretation. “[W]e begin with the text of the
relevant provisions. If the text is unambiguous and provides a clear answer,
we need go no further. [Citation.] If the language supports multiple
readings, we may consult extrinsic sources, including but not limited to the
legislative history and administrative interpretations of the language.”
(Microsoft Corp. v. Franchise Tax Bd. (2006) 39 Cal.4th 750, 758.)
     Indeed, “[b]oth the legislative history of the statute and the wider
historical circumstances of its enactment may be considered in ascertaining
the legislative intent.” (Dyna-Med, Inc. v. Fair Employment & Housing
Com. (1987) 43 Cal.3d 1379, 1387.) “Courts may also consider the purpose of
the statute, the evils to be remedied, and the public policy sought to be
achieved.” (Weiss v. City of Del Mar (2019) 39 Cal.App.5th 609, 618.)




                                        5
     C. Appellant is Not Entitled to Relief Under Amended Section 1170
     With the above principles in mind, we now turn to the issue of whether
amended section 1170, subdivision (b) applies retroactively to sentences
imposed pursuant to stipulated plea agreements. People v. Brooks (2020) 58
Cal.App.5th 1099, is instructive. There, our colleagues in Division Four held
that retroactive relief under amended section 1170.91, “which mandate[s]
consideration of trauma resulting from military service as a mitigating
factor when a court exercises determinate sentencing triad discretion,” (id.
at pp. 1103–1104) was unavailable where a sentence was imposed pursuant
to a stipulated plea agreement. (Id. at p. 1106.) This court stated, “When a
court accepts a plea bargain, the court must impose a sentence within the
limits of that bargain. [Citation.] Thus, a court may not modify the terms of
a plea agreement while otherwise leaving the agreement intact, ‘nor may the
court effectively withdraw its approval by later modifying the terms of the
agreement it had approved.’ ” (Id. at p. 1107.) This court further
commented that a stipulated plea agreement “gave the court no room to
exercise discretion in the selection of a low, middle, or high term” under
[former] section 1170, subdivision (b). (Id. at p. 1109.)
     More recently, in People v. Flores (2022) 73 Cal.App.5th 1032, this
Division held that a defendant’s six-year midterm should be vacated based
on the addition of section 1170, subdivision (b)(6)(B) through SB 567, which
“created a presumption in favor of a low prison term when a defendant is
under 26 years of age at the time of the offense.” (Id. at p. 1038.) The
parties agreed that the defendant, who was under age 26 at the time of the
crime, was entitled to relief, and this court remanded the case to the trial
court to decide whether defendant was entitled to be sentenced to a lower
term. (Id. at p. 1039.) Notably, the trial court there had originally exercised



                                       6
its discretion in sentencing the defendant to the midterm of six years,
pursuant to the defendant’s open plea with a maximum term set of eight
years in prison. (Id. at pp. 1036–1037.)
     Here, by contrast, the trial court sentenced appellant to six years
imprisonment pursuant to a stipulated plea agreement. The court had no
opportunity to exercise any discretion in deciding whether the imposition of
the upper, middle, or lower term would best serve “the interests of justice”
under former section 1170, subdivision (b). Indeed, when presented with a
stipulated plea agreement, a trial court may either accept or reject it.
“Should the court consider the plea bargain to be unacceptable, its remedy is
to reject it, not to violate it, directly or indirectly.” (People v. Cunningham
(1996) 49 Cal.App.4th 1044, 1047.) Prior to sentencing, the trial court even
asked appellant if she understood that “this [was] a stipulated plea
agreement, which means that when we come back for sentencing, [appellant]
cannot argue for less time, and the district attorney cannot argue for more
time.” Appellant confirmed her understanding.
     Likewise, amended section 1170, subdivision (b)(1) states that where
an offense provides for a sentencing triad, the trial court “shall, in its sound
discretion, order imposition of a sentence not to exceed the middle term
except as otherwise provided in paragraph(2).” (Italics added.) This
language indicates that the statute was not intended to apply to sentences
imposed pursuant to a stipulated plea agreement, as the trial court lacks
discretion to select the sentence in the first place.
     Even assuming there is some ambiguity as to whether amended section
1170, subdivision (b) was intended to apply to sentences imposed pursuant
to stipulated plea agreements, SB 567’s legislative history supports our
conclusion that it was not. The bill’s objective was to require “that any



                                        7
aggravating factors, except for prior convictions, relied upon by the court to
impose a sentence exceeding the middle term either for a criminal offense or
for an enhancement be submitted to the trier of facts and found to be true, or
be admitted by the defendant.” (Assem. Com. on Public Safety, analysis of
Sen. Bill. No. 567 (2020–2021 Reg. Sess.) as amended May 20, 2021, p. 1.)
     The author of the bill discussed the history of section 1170, subdivision
(b), beginning with its pre-2007 version that allowed trial courts the
discretion to find aggravating circumstances to impose the upper term, the
decision in Cunningham v. California which held that this provision violated
the Sixth Amendment, and the passage of Senate Bill 40 (2007–2008 Reg.
Sess.) (SB 40) which created former section 1170, subdivision (b). (Assem.
Com. on Public Safety, analysis of Sen. Bill. No. 567 (2020–2021 Reg. Sess.)
as amended May 20, 2021, p. 3.) The author then noted that SB 567 would
ensure “that aggravating facts are presented to the jury before a judge
imposes a maximum sentence as decided in Cunningham v. California” and
that “individuals facing time have the ample ability to dispute information
in the record that might not be true.” (Assem. Com. on Public Safety,
analysis of Sen. Bill. No. 567 (2020–2021 Reg. Sess.) as amended May 20,
2021, p. 3.)
     In the case where there is a stipulated plea like here, there is no
occasion for the trial court to find any aggravating facts in order to justify
the imposition of an upper term at sentencing. Appellant agreed to a term of
six years pursuant to a stipulated plea and the trial court simply sentenced
appellant according to the terms of the plea agreement. In fact, it was
appellant who offered, as a factual basis for the plea, that she “drove
recklessly while evading a police officer” and the trial court accordingly
found that a factual basis existed for the plea. The trial court therefore did



                                       8
not exercise any discretion under former section 1170, subdivision (b) in
selecting the lower, middle, or upper term. Further, in entering into the
plea, appellant knowingly waived her rights to both a jury trial and court
trial. Therefore, the concern raised in Cunningham v. California, supra, 549
U.S. at p. 293 that a defendant’s Sixth Amendment rights are violated when
aggravating facts to support an upper term sentence are not found by a jury
beyond a reasonable doubt does not exist here.
     D. Appellant is Not Entitled to Have Her $5,129 Fine Stricken
     Appellant argues that the $5,129 fine imposed against her pursuant to
Vehicle Code section 2800.2 should be stricken because her counsel was
ineffective in not objecting to it. Vehicle Code section 2800.2, subdivision (a)
provides that, in addition to imprisonment or confinement, “[t]he court may
also impose a fine of not less than one thousand dollars ($1,000) nor more
than ten thousand dollars ($10,000), or may impose both that imprisonment
or confinement and fine.” (Italics added.) When the trial court imposed the
$5,129 fine at sentencing, appellant’s counsel did not object to it and
mistakenly stated that the fine was mandatory.
     The standard of review for an ineffective assistance of counsel claim is
well established. “First, the defendant must show that counsel’s
performance was deficient. This requires showing that counsel made errors
so serious that counsel was not functioning as the ‘counsel’ guaranteed the
defendant by the Sixth Amendment. Second, the defendant must show that
the deficient performance prejudiced the defense.” (Strickland v.
Washington (1984) 466 U.S. 668, 687.) However, “a court need not
determine whether counsel’s performance was deficient before examining
the prejudice suffered by the defendant as a result of the alleged




                                       9
deficiencies.” (Id. at p. 697.) Indeed, it is often easier to dispose of such a
claim based on lack of sufficient prejudice alone. (Ibid.)
     To prevail on an ineffective assistance of counsel claim, “the petitioner
must carry his burden of proving prejudice as a ‘demonstrable reality,’ not
simply speculation as to the effect of the errors or omissions of counsel.”
(People v. Williams (1988) 44 Cal.3d 883, 937.) Here, appellant has not
shown that her counsel’s failure to object resulted in any demonstrable
prejudice. Appellant contends that but for counsel’s error, “it is likely that
the $5,129 fine would not have been imposed.” Appellant offers no evidence
in support of this speculative assertion. To the contrary, appellant pleaded
no contest to reckless driving while evading a peace officer (Veh. Code,
§ 2800.2, subd. (a)), which authorizes the imposition of a fine. The amount
imposed was pursuant to the probation officer’s recommendation. It was
also within the statutory range and well below the $10,000 maximum the
trial court could have imposed given appellant’s reckless and dangerous
conduct. Appellant points to nothing in the record to suggest that the trial
court would not have imposed this fine had counsel objected.
     E. Appellant is Not Entitled to Have Her $2,622.08 Fine Reduced
     Appellant next contends that the $2,622.08 fine imposed under Vehicle
Code section 23536, subdivision (a) (DUI fine) should be reduced to $1,408
because her counsel was ineffective in not objecting to the higher amount. A
fine of not less than $390 and not more than $1,000 was mandatory for a
first time DUI offense like appellant’s. (Veh. Code, § 23536, subd. (a).) This
fine was also subject to a variety of mandatory penalties, assessments, and
surcharges. (In re S.J. (2020) 50 Cal.App.5th 885, 888.) Three of these
penalties were waivable subject to appellant’s ability to pay. (Veh. Code,
§§ 23645, subd. (a) & 23649, subd. (a); Gov. Code, § 70372, subd. (a)(1).)



                                       10
     Even assuming the waiver of these three penalties, the parties do not
dispute that the amount that could have been assessed against appellant
ranged from $1,408 to $3,604. Appellant argues that had counsel objected,
“it is likely that a fine no greater than $1,408 would have been imposed,
especially in light of Mitchell’s indigency.” Again, appellant points to no
evidence to support this. A fine of $2,622.08 was well within the statutory
range and was approximately the amount recommended by the probation
officer. Appellant had also been charged with a special allegation, in
connection with the DUI offense (count 6), of driving with a BAC of 0.15
percent or more (Veh. Code, § 23578). Appellant has not shown that any
alleged deficiency by her counsel in not objecting resulted in any realistic
prejudice.
     Moreover, as respondent points out, the decision not to object could
have reasonably been a tactical one made by appellant’s counsel since the
trial court had the ability to impose a significantly greater fine. An
ineffective assistance of counsel claim fails where counsel’s omission “was a
reasonable tactical decision under the circumstances.” (People v. Blomdahl
(1993) 16 Cal.App.4th 1242, 1249.) The trial court also imposed a $1,800
restitution fine under section 1202.4, subdivision (b). This amount was well
above the $300 statutory minimum that the court could have elected.
(§ 1202.4, subd. (b)(1).) This further supports that the trial court would not
have imposed the minimum DUI fine of $1,408 had counsel objected to the
higher amount.
                             III. DISPOSITION
     The judgment is affirmed.




                                      11
                                            WISEMAN, J.    *




We concur.




JACKSON, P. J.




BURNS, J.




People v. Mitchell / A163476

      * Retired Associate Justice of the Court of Appeal, Fifth Appellate
District, assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.

                                       12
A163476 / People v. Mitchell


Trial Court:        Superior Court of Mendocino County


Trial Judge:        Victoria I. Shanahan


Counsel:       Paul Francois DeMeester, By Appointment of the First District
Court of Appeal under the First District Appellate Project, for Petitioner.


Rob Bonta, Attorney General of California; Lance E. Winters, Chief Assistant
Attorney General; Jeffrey M. Laurence, Senior Assistant Attorney General;
Donna M. Provenzano, Supervising Deputy Attorney General; Jalem Z.
Peguero, Deputy Attorney General for Respondent.




                                       13